        Case 6:19-cv-00084-RSB-CLR Document 66 Filed 02/18/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                            FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      STATESBORO DIVISION

  STANDARD INSURANCE COMPANY,

       Plaintiff,                                   Civil Action
                                                    File No.:      6:19-CV-00084-RSB-CLR
  v.

  YATHOMAS LEE RILEY, JOSEPH
  AMODIO, as Guardian of minor G.W.R., and
  EILEEN AMODIO, as Guardian of minor
  G.W.R.,

       Defendants.
                                              ORDER

         Defendants Joseph and Eileen Amodio having moved this Court for an order

directing the remote deposition of Defendant Yathomas Lee Riley and for an extension of

time, which is GRANTED (doc. 63), it is hereby ordered:

         1.         The State of Georgia Department of Corrections and the warden of Smith

State Prison shall make inmate YaThomas Lee Riley available for a remote video

deposition and shall provide a room and video-conferencing technology for the remote

attendance by the court reporter and attorneys at a time available for the attorneys, within

45 days of the date of this Order.

         2.         Defendant YaThomas Riley is ordered to attend the deposition at the time

organized by the Department of Corrections.

         3.         The court reporter can attend remotely and administer the oath remotely,

and the attorneys can attend remotely.
      Case 6:19-cv-00084-RSB-CLR Document 66 Filed 02/18/21 Page 2 of 3




       4.      The deadline for Defendants Amodio to depose Defendant Riley is extended

accordingly.


       5.      Within fourteen days of the completion of the deposition of Defendant Riley,

counsel are directed to request a telephonic status conference with the undersigned to

address the then-current state of the underlying criminal case, the outstanding Motion to

Stay (doc. 58), and the schedule for any remaining discovery and motions practice.


       6.      The parties’ joint motion to extend the deadline to file dispositive motions

is GRANTED. Doc. 65. The deadline for the parties to file dispositive motions is

extended until forty-five days after the deposition of Defendant Riley has been taken,

pursuant to the terms discussed above.



       SO ORDERED this 18th day of February, 2021.



                             By: __
                                 _____________________________________
                                  _______  ___
                                            _ ______  _ ____
                                                         __
                                                         _ __ __
                                                               ____
                                    Christopher
                                    Ch
                                     hristop
                                           p her L. Ray
                                    United States Magistrate
                                                  M gistrate Judge
                                                  Ma
                                    Southern District of Georgia
Case 6:19-cv-00084-RSB-CLR Document 66 Filed 02/18/21 Page 3 of 3




                              -2-
